Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with (Thomas Sexton, Reg. No. 57,070), on August 30, 2021.

The application has been amended as follows: 

1.	(Currently amended): A gaze estimation system, comprising:
a memory that stores a set of instructions; and
at least one processor configured to execute the set of instructions to:
estimate a plurality of gazes of a person included in a face image, by using a plurality of estimators, based on a degree that a range of the gaze indicated by first condition information overlaps a range of the gaze indicated by second condition information, the first and second condition information including the range of the gaze to be estimated; 
determine a gaze of the person, based on the first condition information including a condition relating to capture of the face image, a plurality of pieces of the second condition estimator of the plurality of estimators, and the plurality of gazes estimated; and 
execute weighted calculation conforming to a weight determined for each of the plurality of gazes estimated by the plurality of estimators, and determined depending on the second condition information associated with the one estimator and the first condition information; wherein the weight is determined based on a degree of overlapping of the range indicated by the first condition information, and the second condition information

2.	(Original): The gaze estimation system according to claim 1, wherein 
the range of the gaze to be estimated is represented by at least any one of a horizontal angle and an elevation/depression angle.

3.	Canceled

4.	(Previously Presented): The gaze estimation system according to claim 1, wherein the at least one processor is further configured to execute the set of instructions to:
determine the weight, based on a result of comparison between the second condition information and the first condition information.

5.	(Original): The gaze estimation system according to claim 4, wherein
the at least one processor is further configured to execute the set of instructions to: 
make the weight greater as the second condition information is closer to the first condition information.

6.	(Original): The gaze estimation system according to claim 5, wherein
the at least one processor is further configured to execute the set of instructions to:
make the weight greater as the degree of overlapping is greater. 

7.	(Original): The gaze estimation system according to claim 1, wherein
the imaging conditions indicated by the first and second condition information include an installation angle of an imaging device that captures the face image to a person indicated by the face image.


the installation angle is represented by at least one of a horizontal angle and an elevation/depression angle. 

9.	(Currently amended): A gaze estimation method, comprising:
by an information processing device:
estimating a plurality of gazes of a person included in a face image, by using a plurality of estimators, based on a degree that a range of the gaze indicated by first condition information overlaps a range of the gaze indicated by second condition information, the first and second condition information including the range of the gaze to be estimated; 
determining a gaze of the person, based on the first condition information including a condition relating to capture of the face image, a plurality of pieces of the second condition information each including the condition associated with one estimator of the plurality of estimators, and the plurality of gazes estimated; and 

execute weighted calculation conforming to a weight determined for each of the plurality of gazes estimated by the plurality of estimators, and determined depending on the second condition information associated with the one estimator and the first condition information; wherein the weight is determined based on a degree of overlapping of the range indicated by the first condition information, and the second condition information

10.	(Original): The gaze estimation method according to claim 9, wherein
the range of the gaze to be estimated is represented by at least any one of a horizontal angle and an elevation/depression angle.

11.	Canceled

12.	(Previously Presented): The gaze estimation method according to claim 9, further comprising:
determining the weight, based on a result of comparison between the second condition information and the first condition information.



making the weight greater as the second condition information is closer to the first condition information.

14.	(Original): The gaze estimation method according to claim 13, further comprising:
making the weight greater as the degree of overlapping is greater.

15.	(Currently amended): A non-transitory computer-readable storage medium storing a program causing a computer to execute:

processing of estimating a plurality of gazes of a person included in a face image, by using a plurality of estimators, based on a degree that a range of the gaze indicated by first condition information overlaps a range of the gaze indicated by second condition information, the first and second condition information including the range of the gaze to be estimated; 
processing of determining a gaze of the person, based on the first condition information including a condition relating to capture of the face image, a plurality of pieces of the second information each including the condition associated with one estimator of the plurality of estimators, and the plurality of gazes estimated; and 

execute weighted calculation conforming to a weight determined for each of the plurality of gazes estimated by the plurality of estimators, and determined depending on the second condition information associated with the one estimator and the first condition information; wherein the weight is determined based on a degree of overlapping of the range indicated by the first condition information, and the second condition information

16.	(Original): The non-transitory computer-readable storage medium according to claim 15, wherein the range of the gaze to be estimated is represented by at least any one of a horizontal angle and an elevation/depression angle.

17.	Canceled


processing of determining the weight, based on a result of comparison between the second condition information and the first condition information.

19.	(Original): The non-transitory computer-readable storage medium according to claim 18, storing the program causing the computer to further execute:
processing of making the weight greater as the second condition information is closer to the first condition information.

20.	(Original): The non-transitory computer-readable storage medium according to claim 19, storing the program causing the computer to further execute:
processing of making the weight greater as the degree of overlapping is greater.


Reasons for Allowance
A terminal disclaimer filed on July 13, 2021 has been approved, and the non-statutory double patenting rejection of claims 1, 9 and 15, is thereby withdrawn.

The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 9, and 15 are allowable over the prior art of record.
-- Claims 2, 4-8 are allowable as they depend from claim 1
-- Claims 10, 12-14 are allowable as they depend from claim 9
-- Claims 16, 18-20 are allowable as they depend from claim 15.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  


The relevant prior art of record, Son et al, (US-PGPUB 2014/0016871), discloses a gaze estimation system, comprising: a memory, (130 in Fig. 1), that stores a set of instructions; and at least one processor, (150 in Fig. 1), configured to execute the set of instructions to: determine a gaze of the person, based on the first condition information including a condition relating to capture of the face image, (Par. 0097, the controller 160 may detect the face gaze direction from the user image based on the face-learning through facial images facing at various angles, [i.e., first condition relating to capture of the face image]); but fails to teach or suggest, either alone or in combination with the other cited references, the wherein the weight is determined based on a degree of overlapping of the range indicated by the first condition information, and the second condition information

A further prior art of record, Sakata (US-PGPUB 2013/0194177) discloses the executing weighted calculation conforming to a weight determined for each of a plurality of gazes estimated by the plurality of estimators, and determined depending on the second condition information associated with the one estimator and the first condition information, (see at least: Fig. 4, and Par. 0087-0088, the eye gaze measuring unit 106, which applies, to the detected face regions each having a face part feature point, and cuts out a region image of each face part feature point (S503 in Fig. 4). Here, the face part feature point is associated with each reference face orientation, [i.e., first condition 

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 1. As such, claim 9 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 1. As such, claim 15 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
	-- Toa (JP 5238880), discloses an installation angle represented by at least one of a horizontal angle and an elevation/depression angle, (see at least: Par. 0011, an
installation information designation means for a user to specify camera installation
information including a horizontal installation angle of the camera).
-- Matsuura et al, (US-PGPUB 2019/0188878), discloses installation angle of an imaging device that captures the face image to a person indicated by the face image, (Par. 0028, adjusting position and the installation angle of the camera 1 such that the camera 1 can image a face 50a of a driver 50 seated on a seat 51, [i.e., the imaging conditions include installation angle of an imaging device that captures the face image to a person indicated by the face image])

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            09/10/2021